The opinion of the court was delivered
by Woodward, J.
This case falls within the general rule that subjects goods and chattels found on demised premises to distress for rent, and is not within any of the established excep- - tions to that rule.
One of these exceptions is in favor of chattels placed on the premises to be wrought, worked, or managed in the way of the tenant’s trade or employment (Smith’s Landlord and Tenant, 187; Cadwallader v. Tindall, 8 H. 422), but this billiard table was not brought upon these premises for any such purpose. It was there as a part of the plaintiff’s capital in trade, to be used for their advantage and profit, and for no other purpose.
And they were not renters of the table. They had a property in it; the price they were to pay had been fixed, the only peculiarity about thei-r purchase being that until they paid the price they were to pay ten dollars a month for the use of it. It *250had been delivered to them in pursuance of this contract of purchase, so that instead of likening it to the case of a tenant taking the goods of a customer to be stored, improved, or used for the benefit of the owner; it is the case of a tenant’s own personal property seized to pay his over-due rent.
The judgment is affirmed.